Title: From James Madison to Stephen Higginson and Others, 6 September 1802
From: Madison, James
To: Higginson, Stephen


Gentlemen
Virginia Sepr. 6th. 1802
I have received your two letters of July 23 & Aug. 11; the former requesting the interposition of the Executive with the Government of Spain for redressing injuries suffered by American Merchants in Spanish Colonies; the latter suggesting that in the mean time, a public vessel be dispatched thither with an Agent authorized to demand a more prompt justice from the local authorities.
The President feels every disposition to patronize the commercial rights of his fellow Citizens; but he sees very strong objections to the latter expedient of a formal mission to a subordinate authority; especially with the imperfect means as yet possessed for supporting our demands by referring them specifically to the sanctions under which the Several voyages were undertaken.
The mode of interposition pointed at in your first letter, being the more regular one, had been anticipated not only by general instructions to the Minister Plenipotentiary of the United States at Madrid to charge himself with the just claims of American Citizens on the Spanish Government; but by a further instruction transmitted in Feby. last, reminding him of the complaints founded on detentions of their property and other unjust proceedings in Spanish America, and making it his duty, to comprehend if practicable, all such cases, by terms sufficiently general, within the cognizance of a Board of Commissioners which he had been previously instructed to propose, in conformity to the model in the Spanish Treaty of 1795. At the date of the last letters from Mr. Pinkney he had not recd. this additional instruction; but he had himself adverted to the expediency of enlarging the purview of the article in the Treaty of 1795; and there can be little doubt that the instruction itself would arrive before the negociation for a Board of Commissioners, into which the Spanish Government readily entered, would be brought to a conclusion.
As it is possible however that the negociation for a Board of Commissioners may fail, as it is not certain that Spain will concur in a sufficient latitude to its powers and as considerable delay may attend this mode of redress, it seems adviseable for those interested in the subject of your letters to follow up the representation sent from the spot, with a particular statement to Mr. Pinkney of their respective cases accompanied with whatever documents in support of them may be attainable. To enable him to proceed with the greater precision and effect, in his discussions and reclamations, it is recommended that the several cases be so discriminated by their circumstances as to shew, how far they rest, on general regulations or special licences from competent authorities; how far on licences reasonably presumed to be competent, though in strictness not so; how far on sudden & ensnaring repeals of general regulations, or discontinuances of special indulgences; how far on the calculation from existing circumstances, that the ordinary Colonial policy of Spain would be relaxed; and how far on fraudulent proceedings of Spanish subjects. As in this last case, the claimants may be required to shew that satisfaction has been sought in vain from the regular Tribunals of the place, it will be prudent for them to be prepared to meet such a preliminary.
I shall be glad to receive a copy of the Statement here recommended, as soon as it shall have been prepared. It may furnish a ground for more particular instructions to Mr. Pinkney; and may be made one, for asking the interposition of the Spanish Minister Plenipotentiary to the U. States, with the Vice Government of la Plata. I am Gentlemen very respectfully Your Obedt. hble servt
James Madison
 

   
   RC (owned by Philip D. and Elsie O. Sang, River Forest, Ill., 1958); letterbook copy (DNA: RG 59, DL, vol. 14). Addressed to Higginson “& others of the Committee of Merchts. at Boston.”



   
   Letters not found. For the contents, see JM to Jefferson, 14 Aug. and 1 Sept. 1802, and Jefferson to JM, 17 Aug. and 3 Sept. 1802.



   
   JM to Pinckney, 9 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:273–74).



   
   JM to Pinckney, 5 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:441–42).


